            Case 1:20-cv-06873-VEC Document 19 Filed 01/12/21 Page 1 of 1




                            MILMAN LABUDA LAW GROUP PLLC
                                           3000 MARCUS AVENUE
                                                 SUITE 3W8
                                       LAKE SUCCESS, NEW YORK 11042
                                                  _________
                                          TELEPHONE (516) 328-8899
                                          FACSIMILE (516) 328-0082
Author: Matthew A. Brown – Partner
Direct E-Mail Address: matt@mllaborlaw.com
Direct Dial: (516) 303-1366


Via ECF

January 12, 2021

Hon. Valerie Caproni, U.S.D.J.
United States District Court Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square , Room 240
New York, NY 10007

         Re:      Morales v. Lombardi’s Pizza Inc. et al.
                  SDNY Case No.: 20-cv-06873 (VEC)

Dear Judge Caproni:

       This firm represents the Defendants in the above-referenced matter. This letter shall serve
as Defendants’ notice to the Court that they do not oppose Plaintiffs’ Motion for Leave to Amend
the Complaint.


                                                        Respectfully submitted,

                                                        /s/ Matthew A. Brown

cc: All Counsel of Record (via ECF)
